Citation Nr: 1744792	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  14-02 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	American Legion 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1968 to February 1970, to include service in Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran filed a timely Notice of Disagreement in August 2011.  A Statement of the Case was issued in November 2013, and the Veteran filed a timely Form 9 in January 2014.  The Veteran was provided a Board hearing in May 2017 with the undersigned Judge, and a transcript of the hearing is of record.


FINDINGS OF FACT

1.  The probative evidence of record is at least in relative equipoise that the Veteran's currently shown bilateral hearing loss originated in service or is otherwise attributable to that service.

2.  The probative evidence of record indicates that the Veteran currently has tinnitus, as well as a competent and credible report of persistent tinnitus since service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.304, 3.307, 3.309.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed.  Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the record must show competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

When considering such a claim for service connection, the Board must consider on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).  The mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The probative value attributed to a medical opinion issued by either VA or private treatment providers to support service connection depends on factors such as thoroughness, degree of detail, and whether there was a complete review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board must consider whether the examining medical provider had a sufficiently clear and well-reasoned rationale, and a basis in supporting objective clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejects medical opinions that do not indicate whether the physicians actually examined the veteran, do not provide the extent of the examination, and do not provide supporting clinical data).  The Court has held that a bare conclusion, even when reached by a health care professional, is not probative without an accurate factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Bilateral Hearing Loss

The Veteran contends that his bilateral hearing is loss is due to his in-service noise exposure, including working in a combat zone as a mobile construction mechanic in Vietnam.

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Pursuant to 38 C.F.R. § 3.385 (a), an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.

The Veteran received a VA examination in August 2010.  The examiner found pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
45
35
LEFT
40
30
15
35
50

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 in the left ear.  The examiner diagnosed the Veteran with bilateral hearing loss; however, the examiner was not able to provide a medical opinion.  The examiner stated he would not be able to provide an opinion without resorting to mere speculation.  The examiner reasoned that the Veteran had conflicting reports on when his hearing started, as the examiner stated the Veteran reported in a February 2006 examination that his hearing loss was gradual for five to six years at that time.  The examiner noted that the Veteran participated in race car driving, masonry, carpentry, and hunting, all without hearing protection.  The examiner further quoted that the Institute of Medicine (IOM) report on noise exposure in September 2005, which stated that if documentation of the existence of hearing loss or tinnitus at discharge from the military is missing, it is nearly impossible to determine whether hearing loss or tinnitus later in life is the result of noise exposure in service.  The examiner stated that since no valid hearing test was conducted at the time of separation and there could be other etiologies such as old age, hypertension, and occupational noise exposure, an opinion based on certainty could not be provided.

In May 2017, the Veteran provided a private medical opinion.  The private physician stated he had been seeing the Veteran for the last year for his hearing loss and after review of the Veteran's medical records and his military history, he opined that it was at least likely as not that there was a direct relationship between the Veteran's hearing loss and tinnitus and his in-service mechanic position.  The physician rationalized that the high frequency nature of the hearing loss along with the better low frequency hearing and tinnitus was a pattern associated with hearing loss caused by noise exposure rather than age or illness. 

Upon review of the foregoing evidence, the Board concludes that the evidence of record is at least in equipoise for a finding that the Veteran currently suffers from hearing loss that is related to his military service.

The Board finds the Veteran's lay statements regarding onset of hearing loss to be credible evidence consistent with his in-service duties and experiences in service while serving in Vietnam and of great probative value.  See Buchanan v. Nicholson, 451 F.3d at 1335.  The Board further finds the statements made by the Veteran and his spouse to be consistent.  In July 2011, the Veteran's spouse provided an affidavit.  She stated that since the Veteran returned from service, his hearing was not the same.  She stated that upon his return she noticed she would often have to repeat her conversation because he could not hear her.  She further stated in crowds he could not hear a conversation at all.  The Veteran in May 2017 testified that when he returned his wife would always complain about his hearing and him needing to put the television on too loudly.  The Veteran then stated that the hearing loss did not become noticeable to him until 1999.  Lastly, the Veteran testified that he misunderstood the August 2010 examiner, and that although he never wore or was provided hearing protection in service, he always wore hearing protection outside of service, to include his race car driving. 

Further, the Board observes that the Court of Appeals for Veterans Claims (Court) has recently directed attention to the Institute of Medicine (IOM) report.  The Court provided that while a portion of the IOM report found there is no evidence of delayed onset hearing loss due to noise exposure, another portion of the same IOM report found that "an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure."  (IOM report at 203-04.)  The Court has directed attention to the fact that the IOM report's language may support a theory of service connection involving delayed onset of a Veteran's perception of hearing loss such that a VA examiner's citation of the report should contemplate to all of the pertinent aspects of its findings.  See, e.g., Lemmons v. McDonald, No. 15-3043, 2016 LEXIS 1646 (Vet. App. October 28, 2016) (non-precedential); Bethea v. Derwinski, 2 Vet. App. 252 (1992) (single-judge memorandum decisions may be cited or relied upon for any persuasiveness or reasoning they contain).  As the August 2010 VA examiner based his opinion largely in part on the IOM report, but did not contemplate all pertinent aspects of its findings, the Board assigns low probative weight to the August 2010 VA opinion.  Instead, the Board finds that the IOM findings support the Veteran and his spouse's competent lay statements concerning when the Veteran's spouse noticed his hearing loss symptoms and when the Veteran noticed his own hearing loss.  

Additionally, the Board finds the opinion by the private physician to be of significant probative value in determining that the Veteran's hearing loss is related to his period of service.  The Board notes that the probative value of medical opinion evidence is based on the medical experts' personal examination of the patient, their knowledge, and skill in analyzing the data, and their medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Here, after review of the Veteran's medical and military history, the physician explained and provided a complete rationale for the opinion given.  

Further, the Veteran's military personnel record has confirmed the Veteran worked as a mobile construction mechanic in a combat zone and therefore, his exposure to noise in service has been established.  See 38 U.S.C.A. § 1154 (b).  

In light of the foregoing, the Board concludes that the preponderance of evidence is for the claim and the benefit of the doubt doctrine has been applied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  

Accordingly, service connection is warranted for bilateral hearing loss.  Therefore, the appeal must be granted. 




Tinnitus

The Veteran contends that he currently suffers from tinnitus and that it is related to his active service, including his position as a mobile construction mechanic and being exposed to artillery and explosions in a combat area. 

The Board finds that service connection for tinnitus is warranted.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In August 2010, the examiner provided that the Veteran's tinnitus was a symptom associated with his hearing loss.  As mentioned above, the examiner stated he could not provide an opinion without resorting to mere speculation.  The examiner quoted the perceived inconsistencies with the Veteran's statements, the IOM report regarding the lack of documentation on hearing loss and tinnitus at discharge, and other potential etiologies such as aging, hypertension, occupational and recreational noise exposure as his reasoning for not providing an opinion.  As noted above, the Board places low probative weight on the August 2010 opinion because the August 2010 VA examiner based his opinion largely in part on the IOM report, but did not contemplate all pertinent aspects of its findings.  

The Board finds the Veteran's lay testimony to be of particular importance for this claim, as the determination of whether or not service connection is warranted for tinnitus turns almost entirely on his lay testimony. 

Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  As such, tinnitus is "subjective," as its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination.  

Here, the Veteran has consistently reported he's experienced symptoms of tinnitus since his in-service exposure to explosions and the firing of weaponry.  Further, as mentioned above, the Veteran's military personnel record has confirmed the Veteran did serve in a combat zone, and therefore, his exposure to noise is established.  See 38 U.S.C.A. § 1154 (b).

Thus, the Board concludes that the preponderance of evidence is for the claim and the benefit of the doubt doctrine has been applied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  

Accordingly, service connection is warranted for tinnitus.  Therefore, the appeal is granted. 


ORDER

Entitlement to service connection for bilateral hearing is granted.

Entitlement to service connection for tinnitus is granted. 



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


